Citation Nr: 1548801	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-07 258	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
 
1. Entitlement to an initial compensable rating for a bipolar disorder from April 30, 2010 to August 30, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for a bipolar disorder from August 31, 2011 to February 23, 2012,

3.  Entitlement to an initial evaluation in excess of 30 percent for a bipolar disorder from February 24, 2012 to April 11, 2014.
 
4. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.
 
 

REPRESENTATION
 
Appellant represented by:  Russell D. Hedges, Attorney
 
  
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from August 2008 to April 2010.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In a May 2014 rating decision, the RO, in pertinent part, granted a 100 percent rating for a bipolar disorder, effective April 12, 2014.  Hence, the increased rating claims at issue are limited to those shown on the title page.
 
In September 2015, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appeal must be remanded to obtain the complete record of the Veteran's application for disability benefits from the Social Security Administration.  While the representative submitted a copy of an April 2015 Social Security Administration decision, he submitted only those documents pertaining to that agency's legal determination.  The complete application, to include medical evaluations, the Veteran's statements, and other evidence, is not of record.  Such evidence directly relates to the current appeal because the Social Security Administration found that the appellant had been disabled since June 2011 solely as a result of a severe bipolar, panic and personality disorders.  As such, these records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all records relating to the April 2015 disability determination of the Social Security Administration.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

